Title: To George Washington from Colonel Theodorick Bland, 19 December 1778
From: Bland, Theodorick
To: Washington, George


  
    Sr
    Lancaster [Pa.] Decr 19th 1778
  
Having Sent off expresses on the 6th of the month to the officers Commandg the Militia of the Counties of York and Lancaster according to yr Excellencies Instructions to me; to have the Militia of those Counties in Readiness as well as that of Philidelphia & Bucks; I was not a little surprized, (after the Information I recd from the board of War, of the proceedgs of the President & Executive Council therein,) on my arrival here to find no step had been taken in those Counties & therefore immediately sent off other dispatches to hasten the getting in readiness the Militia of those Counties; which as there was a Genl Halt, & a day of Rain which prolonged the Halt; I was in hopes wd have been done in time. But to my great astonishment Recd a letter from the Lt of York County of which the Enclosed is a Copy.
This will at once plead my Excuse with Yr Excelly I hope if I shd be under the necessity of ordering on the Continental Escort further as ’twould by no means be safe to March the Convention troops without Escort. Some disputes have Arisen in this Place, which I have had some difficulty to settle between the Troops of the Convention & the Inhabitants, but they are at length pretty well adjusted. I am Sr Yr Excelly’s Most obedt Humb: Sert
  
    Theok Bland
  
  
P.S. the 3d division Marchd from hence this Morng & will Cross the Susquehannah to day. the 5th were at North Wayles on the 15th inst. the last acct I have had from the River. I recd a letter from Genl Specht complaing of abusive treatment from the Militia to some of the Germans; & have Issued orders immediately to Enquire into it & have the delinquents punished accordg to their deserts.
  

  T.B.

